Exhibit 10.3
 
 
Unofficial English Translation


Industrial Product Purchase Contract
 
 
Seller: Beijing Zhongxin Chemical Development Company
 
Buyer: Pacific Dragon Fertilizer Co., Ltd.
 
 
 
 
Contract No. 090001
Signing Location: Harbin
Signing Date: December 2, 2008



Article 1
Products, Numbers, Prices and Delivery (Obtaining) Time:
Product
License No.
 
Trademark
Specs
 
Type
Production Company
Unit
of Measurement
Number
Price/ Unit
Amount
Delivery (Obtaining) Time and Number
Total
       
Special Type
Fulvic Acid
 
 
     
Ton
6545
9,100.00
59,559,500.00
                                                                               
                                 
Total Amount: RMB Fifty-nine million, five hundred and fifty-nine thousand and
five hundred



Article 2
Standards of the Quality: National standard


Article 3
Periods and Conditions for Sellers to Be Responsible for Quality Standards:
Within two months upon the arrival of the product.


Article 4
Standards of Packages, Supplies and Recycling of Packing Materials: None


Article 5
Necessary Items and Accessories to Products, Numbers of Tools and Supply
Methods: None


Article 6
Standards and Calculations of Reasonable Losses: 1%
 

--------------------------------------------------------------------------------


 
Article 7
The ownership of the product is transferred when it is out of the seller’s
hands; however, if the buyer breaches its obligation of the payment, the
ownership of the product shall belong to the seller.


Article 8
Methods and Locations of Delivery (Obtaining) of Products: Deliver the product
to the location designated by the buyer.


Article 9
Methods, Arrival Stations (Harbors) and Expenses of Transportation: Railroad
Transportation. The seller is responsible for all of the transportation
expenses.


Article 10
Standards, Methods, Locations and Periods of Inspections: Conduct the on site
inspection after the arrival of the product. The period is seven days.


Article 11
Installations and Adjustments of Whole Set of Equipments: None


Article 12
Methods, Time and Locations of Payments: Prepay 33% of the total amount. The
rest of the payment is paid off upon the arrival of the product.


Article 13
Guarantees (or a separate guarantee agreement): None


Article 14
Conditions of Cancellation of Contract: Voluntarily and mutually negotiated by
both parties.


Article 15
Breaches: The breaching parties shall be liable for losses.


Article 16
Dispute Resolutions: Any dispute arising from and in connection with the
contract may be negotiated by both parties, or mediated by the local
administration of industry and commerce. In the event that an agreement cannot
be reached, the dispute shall be resolved according to (2) of the followings:
(1) Submit to Arbitration Commission.
(2) File a law suit to the People’s Court.


Article 17
The contract becomes effective from December 2, 2008.


2

--------------------------------------------------------------------------------


 
Article 18
Other matters: To be discussed.


Seller
Name: Beijing Zhongxin Chemical Development Company
Address:
/s/ Liu Quan
Legal Representative: Liu Quan
ID No.
 
Entrusted Person:
Phone:
Deposit Bank:
Account No.:
Zip Code:
Buyer
Name: Pacific Dragon Fertilizer Co., Ltd.
Address:
/s/ Chen Xiujuan
Legal Representative: Chen Xiujuan
ID No.
 
Entrusted Person:
Phone:
Deposit Bank:
Account No.:
Zip Code:
Certified Opinion
 
 
 
 
 
Certified Agency:
Clerk:

Effective Date: from December 2, 2008 to December 2, 2010


The sample contract is supervised and printed by Heilongjiang Administration of
Industry and Commerce
 
3

--------------------------------------------------------------------------------


 